Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159205(77)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CALEB GRIFFIN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159205
                                                                    COA: 340480
                                                                    Genesee CC: 14-103977-NI
  SWARTZ AMBULANCE SERVICE,
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
            Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  11, 2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
         t1028
                                                                               Clerk